DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 6/27/2022 in which claims 1-2, 4-5, 9, and 20 have been amended, claim 3 has been canceled.  Thus, the claims 1-2 and 4-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, limitation (viii), lines 1-3, the claim does not make it clear as to how does vehicle operation information helps in determining estimating cost to repair the vehicle.  The claim relates to repair the damage and captures images of the damage to the vehicle.  The relationship between vehicle operation information and determining estimate cost to repair the vehicle is not clearly understood.  This renders the claim indefinite.
Claim 1 recites the limitation "the vehicle information" in limitation (viii), line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating an claim settlement file indicating the estimated cost to repair the vehicle without significantly more. 
Claim 1 is directed to a non-transitory computer-readable medium, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., (i) initiate an automatic inspection of a vehicle in response to receiving the vehicle at an inspection location within the inspection facility, the inspection facility comprising a plurality of sensors communicatively coupled with the computing device, wherein the plurality of sensors comprise one or more lasers; (ii) control operation of the plurality of sensors to manipulate the vehicle to examine a desired view of a portion of the vehicle; (iii) control operation of the plurality of sensors to make laser measurements of the vehicle using the one or more lasers, wherein the plurality of sensors generate sensor data characterizing one or more conditions of the vehicle when the vehicle is positioned at the inspection location, and wherein controlling the operation of the plurality of sensors comprises controlling an order in which the plurality of sensors is operated during the automatic inspection; (iv) receive, from the plurality of sensors, the sensor data characterizing the one or more conditions of the vehicle; (v) analyze the sensor data and automatically identify damage to the vehicle based on the sensor data; (vi) generate a three-dimensional image of the vehicle based upon the sensor data received; (vii) receive, from an on-board diagnostic system on the vehicle communicatively coupled to the computing device, vehicle operation information data, the vehicle operation information data characterizing operation of the vehicle; (viii) determine an estimated cost to repair the vehicle based, at least in part, on the damage identified and the vehicle information data received; and (ix) generate a claim settlement file based on the automatic inspection wherein the claim settlement file comprises the estimated cost to repair the vehicle.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of generating an claim settlement file indicating the estimated cost to repair the vehicle, which may correspond to Certain Methods of Organizing Human Activity (fundamental economic principles or practices (including insurance)).  The additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system are all recited at a high level of generality, and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computing arrangement does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitation) (iv) receive, from the plurality of sensors, the sensor data characterizing the one or more conditions of the vehicle amounts to a mere data collection step and is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an automatic feature, a plurality of sensors, the computing device, lasers, an on-board diagnostic system are all recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitation, which has been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity.  The specification ([0031], [0040], [0046]) describes the plurality of sensors to be a generic sensor performing its basic functions of generating/collecting data.  Thus, generating/initiating data steps with the use of a plurality of sensors are well understood, routine, and conventional when it is claimed in a merely generic manner (MPEP 2106.05(d)(II)).  Thus, the additional elements do not amount to add significantly more.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible. 
Dependent claims 2 and 4-20 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional element that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2 and 4-20 are directed to an abstract idea.  Thus, the claims 1-2 and 4-20 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,424,606; claims 1-20 of U.S. Patent No. 9,684,934; claims 1-20 of U.S. Patent No. 9,799,077; claims 1-18 and 20-21 of Application No. 15/705,407; and claims 1-18 and 20-21 of Application No. 15/623,660.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to generating a claim settlement file based on damaged identified by inspecting the vehicle with a plurality of sensors.
Response to Arguments
Applicant's arguments filed dated 6/27/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the double patenting rejection, Examiner notes that a terminal disclaimer has not been filed and hence the Examiner maintains the rejection.
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the limitations of amended claim 1 do not fall within this grouping.  Specifically, the limitations of “control[ling] operations of plurality of sensors to manipulate the vehicle to examine a desired view of a portion of the vehicle” “control[ling] operation of the plurality of sensors to make laser measurements of the vehicle using the one or more lasers, wherein the plurality of sensors generate sensor data characterizing one or more conditions of the vehicle when the vehicle is positioned at the inspection location,” and generat[ing] a three-dimensional image of the vehicle based upon the sensor data received,” do not fall within this grouping.  Specifically, independent claim 1 goes beyond the enumerated sub-groupings laid out in the October Update.  MPEP 2106.04(a)(2)(II) further describes that the sub-groupings are to encompass “both activity of a single person … and activity involving multiple people… and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping) may fall with the ‘certain methods of organizing human activity’ grouping.”  The subgroupings are encompassed to cover activities which are conducted by a person.  In contrast, the claim recites a processor which causes a computing device to control the position and operation of sensors and receiving vehicle operation information data from an on-board diagnostic system.  This does is not an activity of a person.
Examiner respectfully disagrees and notes that the controlling and generating steps can be carried out manually or between a person and a computer and hence abstract in nature.  Moreover, the claim recites a step of generating a claim settlement file based on the automatic inspection wherein the claim settlement file comprises the estimated cost to repair the vehicle which has been identified as an abstract idea under 35 U.S.C. 101 rejection presented above.  Thus, the claim 1 recites an abstract idea.
With respect to Applicant’s arguments regarding Step 2A – Prong 2 that the recitations of amended claim 1 are directed toward a practical application of controlling the operation of a plurality of sensors to manipulate the position of the sensors about the vehicle to examine a desired view, controlling the operation of the plurality of sensors to make laser measurements to generate sensor data to characterize one or more conditions of the vehicle, and generating 3D images of the vehicle based on the sensor data. 
Examiner notes that obtaining various images of the damage to the insured vehicle from various angles is nothing more than collecting image data which is abstract idea.  There is no discussion in the claim as to how the sensors are able to determine if the frame associated with a body or tire is bent and the operation of the sensor provides a benefit.  Controlling the plurality of sensors to capture various images of a damage vehicle does not go beyond an abstract idea and there is no technology improvement that is sufficient to integrate the abstract idea into a practical application.  If there is an improvement, it is to an abstract concept and not to technology.  The technology elements are present as a tool to apply the abstract idea without transforming the abstract idea into a practical application.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Step 2B that the claim 1 amounts to significantly more than the judicial exception itself and the features provide an inventive concept, Examiner notes that various limitations involving controlling operations of a plurality of sensors to move from first position to a second position and aiming the sensors to a portion of the vehicle and causing the sensors to make laser measurements of the vehicle to generate sensor data are all abstract idea which cannot furnish an inventive concept under Step 2B.  The computer device is recited at a high level of generality and it simply applies the abstract idea.  There is no inventive concept present and hence the additional elements individually or as an ordered combination do not amount to add significantly more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693